Buchanan, J.
A re-hearing has been granted for the purpose of rectifying an erroneous allowance of interest in the judgment of the court below. The appellant has demonstrated, by a laborious calculation of interest to the different dates of payments on account of the two notes sued upon, that the balance for which suit was brought, and for which judgment was rendered, ($1270,) is composed in part ($551) of arrears of interest. Interest was allowed from judicial demand by the judgment of the District Court, and of this court, on the whole amount claimed, from judicial- demand. This was erroneous, so far as it included interest upon interest. C. C. 1984. But the *161error was not pointed out to the court below, by an application for a new trial, or for an amendment of the judgment. C. P. 547. According to the settled practice of this court, the appellee will not be mulcted in costs, on account of small errors in calculation in the judgment appealed from, not brought to the notice of the court below, which would have unquestionably rectified them. Grailhie v. Haun, 1 Ann. 140. Kohn v. The Renaissance, 5 Ann. 25.
In the present case, the difference in amount, by overcharge of interest from judicial demand to the date of the judgment appealed from, is about twenty seven dollars — and from that judgment to the present time, about thirty-eight dollars more.
It is therefore adjudged and decreed, that our previous judgment herein rendered, remain undisturbed; hut that the defendant and appellant be cred-ed in execution, upon the interest allowed by the judgment, with the sum of sixty-five dollars.